Nieborak v W54-7 LLC (2019 NY Slip Op 08788)





Nieborak v W54-7 LLC


2019 NY Slip Op 08788


Decided on December 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2019

Richter, J.P., Gische, Webber, Gesmer, JJ.


10516N 157084/14

[*1] Stefan Nieborak, et al., Plaintiffs-Respondents,
vW54-7 LLC, Defendant-Appellant.


Hertz Cherson & Rosenthal, P.C., Forest Hills (Jeffrey M. Steinitz of counsel), for appellant.
Rozen Law Group, New York (Jennifer A. Rozen of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered April 16, 2019, which, to the extent appealed from as limited by the briefs, denied defendant's motion to renew plaintiffs' motion for summary judgment, unanimously affirmed, without costs.
Defendant failed to explain why the voluminous documents that it concedes were in its possession at the time plaintiffs made their motion, and were "recovered" before the motion was decided, were not submitted with its original opposition papers (CPLR 2221[e][3]; Gordon v 476 Broadway Realty Corp., 161 AD3d 417, 418 [1st Dept 2018], lv dismissed 32 NY3d 1078 [2018]).
The limited issues we are deciding in this appeal do not implicate the Housing Stabilization and Tenant Protection Act of 2019 (HSTPA).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2019
CLERK